Case: 1:18-Cv-08350 Document #: 1 Filed: 12/20/18 Page 1 of 5 Page|D #:1

THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND

and LOCAL NO. 1 S.E.I.U. HEALTH FUND, Filed: December 20, 2018

Plaintiffs,

YORK TERRACE APARTMENTS LLC, an Illinois

)

)

)

)

)
v. )
)

)
Limited liability Corporation, a/k/a MARQUETTE )
)

)

Defendant.
C O M P L A I N T

Plaintiffs, LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND and LOCAL NO. 1
S.E.I.U. HEALTH FUND, by and through their Attorneys, Robert B. Greenberg and
Matthew S. ]arl<a, of Asher, Gittler & D’Alba, Ltd., complaining of Defendant, YORK
TERRACE APARTMENTS LLC, an lllinois Lirnited Liability Corporation, a/ l</ a
MARQUETTE allege as follows:

1. This action is brought under the provisions of Sections 502(g)(2), (a)(B), of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),
(a)(3), and 1145.

2. jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(Z)], Which states in relevant part:

Where an action under this subchapter is brought in a district
court of the United States, it may be brought in the district
Where the plan is administered, Where the breach took place,
or Where a defendant resides or may be found, and process
may be served in any other district Where a defendant resides
or may be found.

_1_

Case: 1:18-Cv-08350 Document #: 1 Filed: 12/20/18 Page 2 of 5 Page|D #:2

3. The LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND and LOCAL NO. 1
S.E.l.U. HEALTH FUND (”Funds") have been established pursuant to collective bargaining
agreements heretofore entered into between Service Employees Local No. 1 of the Service
Employees lnternational Union AFL-CIO ("Union"), and the Apartment Building Owners
and Managers Association of lllinois, the bargaining representative of Defendant, and the
Funds are maintained and administered in accordance With and pursuant to the provisions
of Section 302(c)(5) of the National Labor Relations Act, as amended, ERISA and other
applicable federal law and the Funds are administered pursuant to the terms and

provisions of a certain Restated Agreement and Declaration of Trust ("Trust Agreement").

4. The Fund office is located at 1211 W. 22nd Street, Suite 406, Oal< Brool<, lL

60523, and the Funds are administered in the Northern District of Illinois.

5. As provided in the Trust Agreement, Plaintiffs are required to receive,
hold and manage all monies required to be contributed to the Funds in accordance With
the provisions of the then applicable Collective Bargaining Agreement for the uses and

purposes set forth in the Trust Agreement.

6. Defendant is an employer engaged in an industry affecting commerce and
maintains its principal place of business at 2500 W. Bradley Place #201, Chicago, lL

60618.

Case: 1:18-Cv-0835O Document #: 1 Filed: 12/20/18 Page 3 of 5 Page|D #:3

7. Defendant employs or has employed persons represented for collective
bargaining purposes by the Union and agreed to be bound by the Coilective Bargaining
Agreement or agreements referred to herein, by the terms of which Defendant was

required to contribute to the Funds.

8. Plaintiffs are advised and believe that Defendant has repeatedly failed to
submit accurate contribution reports and the required payments thereon to the Funds
pursuant to the terms of the Collective Bargaining Agreement by which it Was bound,
all in violation of its contractual obligations and its obligations under applicable federal

statutes.

9. As a result of the above-described omissions and breaches of agreement
by Defendant, Plaintiffs may be required to (a) deny the employee beneficiaries for
whom contributions have not been made the benefits provided under the benefit plan,
thereby causing to such employee beneficiaries substantial and irreparable damage, or
(b) to provide to employees of Defendant the benefits provided under the benefit plan,
notwithstanding Defendant‘s failure to make the required contributions thereto, thereby
reducing the corpus of such Funds and endangering the rights of the employee
beneficiaries thereunder on whose behalf contributions are being made, all to their

substantial and irreparable injury.

10. Plaintiffs, in their behalf, and on behalf of all employees for whose benefit

_3-

Case: 1:18-Cv-0835O Document #: 1 Filed: 12/20/18 Page 4 of 5 Page|D #:4

the Funds were established, have requested Defendant to perform its obligations, but

Defendant has refused and failed to perform as herein alleged.

11. Plaintiffs are without an adequate remedy at law and will suffer
immediate, continuing and irreconcilable injury and damage unless Defendant is
ordered to specifically perform all of its obligations required under the Collective
Bargaining Agreement and the Trust Agreement, and is restrained from continuing to

refuse to perform as thereunder required

12. Defendant is delinquent to the Funds for the months of August and

September 2016, in the amount of $3,560.96.

13. Defendant's failure to pay is a violation of the Collective Bargaining
Agreement and the Trust Agreement. Plaintiffs, therefore, seek enforcement of these
provisions pursuant to Section 502(a)(3),(b)(ii) and Section 301(a) of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C., Sec. 185(a).

WHEREFORE, Plaintiffs pray:

(a) That judgment enter in favor of Plaintiffs and against Defendant in
the sum of THREE THOUSAND FIVE HUNDRED SIXTY and 96 / 100 ($3,560.96)

DOLLARS.

Case: 1:18-Cv-0835O Document #: 1 Filed: 12/20/18 Page 5 of 5 Page|D #:5

(b) That Plaintiffs be awarded their costs, including reasonable
attorneys' fees incurred in the prosecution of this action as provided in the Collective

Bargaining Agreement and under the applicable provisions of ERISA, as amended

(c) That interest and / or liquidated damages be assessed against
Defendant as provided in the Collective Bargaining Agreement and the applicable

provisions of ERISA, as amended,

(d) That Defendant be specifically ordered to furnish to Plaintiffs the
required monthly contribution reports and payments due thereunder and to continue to
perform all obligations on Defendant’s part according to the terms and conditions of its
Collective Bargaining Agreement.

(e) For such other and further relief as the Court may determine

just and proper.

/ s / Robert B. Greenberg

Asher, Gittler &; D'Alba, Ltd.

200 West ]acl<son Boulevard, Suite 720
Chicago, Illinois 60606

(312) 263-1500 ~ Fa><: (312) 263-1520
rbg@ulaw.com

IL ARDC#: 01047558

/ s/ Matthew S. larka

Asher, Gittler & D‘Alba, Ltd.

200 West ]acl<son Boulevard, Suite 720
Chicago, Illinois 60606

(312) 263-1500 ~ Fax: (312) 263-1520
msj@ulaw.com

lL ARDC#: 6322603

_5_

